                   Case 2:21-cv-00112-JCC Document 10 Filed 04/13/21 Page 1 of 3




                                        United States District Court
                                       Western District of Washington




BRIAN ECHARD, on behalf of himself and all
                                                              Case Number: 2:21-cv-00112-JCC
others similarly situated,

 Plaintiff(s)                                                 APPLICATION FOR LEAVE TO APPEAR
                                                              PRO HAC VICE
 V.

WELLS FARGO BANK, N.A., and WELLS
FARGO & CO.,

 Defendant(s)

Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Jason E. Manning                             hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Wells Fargo Bank, N.A. and Wells Fargo & Co.



The particular need for my appearance and participation is:
I am national counsel for Wells Fargo Bank on a variety of cases and Wells Fargo wishes me to
participate in its defense in this case.



I, Jason E. Manning                                understand that I am charged with knowing and complying with
all applicable local rules;

I have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.


                                                                                Jason E. Manning
Date: 04/13/2021                                   Signature of Applicant: s/


        U.S. District Court – Pro Hac Vice Application                                               Page 3
        Revised November 30, 2020
                    Case 2:21-cv-00112-JCC Document 10 Filed 04/13/21 Page 2 of 3



Pro Hac Vice Attorney

Applicant's Name:                 Jason E. Manning
Law Firm Name:                    Troutman Pepper Hamilton Sanders, LLP
Street Address 1:                 222 Central Park Avenue, Ste. 2000
Address Line 2:

City: Virginia      Beach                             State: VA             Zip:   23462
Phone Number w/ Area Code (757) 687-7500 Bar #                            74306              State   VA
Primary E-mail Address: jason.manning@troutman.com
(Primary E-Mail address must be for the Pro Hac attorney and not any subordinate or staff member)

Secondary E-mail Address:       FSLECFIntake@troutman.com


                                       STATEMENT OF LOCAL COUNSEL

I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Jason E. Manning                                         is unable to be present upon any date
assigned by the court.
                                                                     Franklin D. Cordell
Date: 04/13/2021                  Signature of Local Counsel: s/

Local Counsel's Name:             Franklin D. Cordell
Law Firm Name:                    Gordon Tilden Thomas & Cordell, LLP
Street Address 1:                 600 University Street, Suite 2915
Address Line 2:

City: Seattle                                         State: WA             Zip:   98101
Phone Number w/ Area Code (206)              467-6477             Bar #   26392




             U.S. District Court – Pro Hac Vice Application                                               Page 4
             Revised November 30, 2020
                Case 2:21-cv-00112-JCC Document 10 Filed 04/13/21 Page 3 of 3




                               Electronic Case Filing Agreement




 By submitting this form, the undersigned understands and agrees to the following:

1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
   notices.

2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
   Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
   against unauthorized use.

3. If you have any reason to suspect that your password has been compromised in any way, you are
   responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
   receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
   5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
   electronic notice of the entry of an order or judgment.

5. You will continue to access court information via the Western District of Washington's internet site or
   through the Public Access to Court Electronic Records (PACER) system. After January 27,2020, a PACER
   login and password, will be required to electronically file. You can register for PACER access at their web
   site: www.pacer.gov.

6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
   most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
   changes or additions that may be made to such administrative procedures in the future.


 Date Signed
               04/13/2021 Signature              s/
                                                      Jason E. Manning
                                                      (Pro Hac Vice applicant name)




     U.S. District Court – Pro Hac Vice Application                                              Page 5
     Revised November 30, 2020
